NOTICE OF ALLOWANCE


Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
     Claims 1 - 7 and 9 - 21 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
      Regarding amended claim 1, the closest prior art (Wang et al., CN 102402691 A) discloses a method for obtaining image tracking points, applied to an image tracking point obtaining device (see abstract), the method comprising: obtaining, when a current video frame (see step S1 on page 3) comprises a first image of a target object (see the term" the current frame image" on step S33, page 4; which is equivalent to a first image with the target object being the human face), a second image of the target object (see the term "previous frame image" on step S3l, page 4, which is equivalent to the second image); determining a position of a second feature point on the second image (see step S3l on page 4; Wang discloses selecting feature points, which is equivalent to second feature points, on the basis of face position or location in the previous frame image or second image); obtaining, on the first image, a first feature point corresponding to the second feature point (see step S33 on page 4, wherein Wang discloses matching the first feature point to the second feature point on the current frame image); obtaining a first area to which the first feature point belongs in the first image, and obtaining a second area to which the second feature point belongs 
     However, the prior art do not clearly teach or fairly suggest the step of “and wherein the tracking point is determined by: determining the first feature point as the tracking point of the current video frame in response to determining the image similarity between the first area and the second area is greater than a first similarity threshold, wherein the image similarity is calculated by normalized cross correlation (NCC) on grayscale value of a quantity of image pixels”, as recited in amended independent claims 1, 13 and 17.
     Amended independent claims 13 and 17 are allowable for similar reasons as discussed above with respect to amended independent claim 1. 
     Claims 2 – 7, 9 – 12, 14 – 16 and 18 – 21 are allowable for at least the same reasons that they depend form the amended independent claims 1, 13 and 17. 
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAUDE NOEL Y ZANETSIE/Examiner, Art Unit 2669                                                                                                                                                                                                        /CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669